DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Douglas Mueller on January 27, 2022.
The application has been amended as follows:
Claims:
Claim 14, last line, is amended as:
“at least a part of the second flexible substrate overlaps with the first flexible substrate.”

Claim 18, last line, is amended as:
“and a second opposed substrate opposing to the second TFT substrate[[,]].”

Claims 21-30 are canceled.

End of examiner’s amendment.

Allowable Subject Matter
Claims 11-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 11, Song et al. (US 9,075,244), of record in the IDS, discloses a display device (see Figs. 1-20) comprising:
a first display panel (110);
a second display panel (140) opposed to the first display panel;
a first flexible substrate (122) on which a first driver IC (124) outputting a driving signal to the first display panel (110) is mounted;
a second flexible substrate (152) on which a second driver IC (154) outputting a driving signal to the second display panel (140) is mounted, the second flexible substrate (152) being apart from the first flexible substrate (122) and connected to the second display panel (140);
a first circuit board (126) connected to the first flexible substrate (122); and
a second circuit board (156) connected to the second flexible substrate (152),
wherein the first flexible substrate (122) is connected to the first display panel (110) so that the first driver IC (124) is on a side of the second flexible substrate (152) (see Fig. 4).
Song fails to explicitly disclose a flexible sheet of compressible insulating material disposed between the first circuit board and the second flexible substrate, and the flexible sheet 
Newly cited prior art Funayama et al. (US 10,459,554) discloses a display device (see Figs. 1, 2, 4 and 13) comprising a flexible sheet of insulating material (24e; col. 8, lines 36-42) disposed between the first circuit board (18) and the second flexible substrate (22) (see Fig. 4).
Funayama does not necessarily disclose the flexible sheet of insulating material being explicitly a flexible sheet of compressible insulating material.  Funayama also fails to explicitly disclose the flexible sheet of compressible insulating material overlaps with the second driver IC in a direction in which the first display panel and the second display panel are stacked.
Therefore, claim 11 is allowed.  Claims 12-20 are also allowed by virtue of their dependence on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896